DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Given that the broadest reasonable interpretation of "program" covers signals per se, Claims 2 must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Applicant should consider amending Claims 2 to include the limitation “program stored in a non-transitory computer readable medium” or similar in order to narrow the claim to cover only statutory embodiments.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Langseth, US 2013/0178257, in view of Weerasinghe, US 2016/0240007.

In Reference to Claims 1-3
	Langseth teaches a virtual map displaying system, program, and method (Fig. 1, 16 and 47) for a location-based game wherein the location-based game is progressed in a virtual world through the linking to the position of a user in the real world, which includes a real map storing portion configured to store real map information that includes geographical information in the real world and text information relating to the geographical information (See Fig. 3 and Par. 32 which teaches a “map mode where the application is displayed over a map of a physical area corresponding the physical location of the user and where “wherein the map may include a layout to represent various roads, points of interest, and other features associated with a physical area encompassing the current location associated with the mobile device” In particular see Fig. 3 and Par. 32 which teaches textual road names on the roads); a virtual display data generating portion configured to generate and display virtual display data by superimposing, on the real map information, virtual objects relating to virtual geographical information corresponding to the geographical information in the real world in accordance with the progress of the game (Fig. 3, 5 and 9 as well as Par. 32 which teaches superimposing virtual objects within a certain distance of the user’s location over the real world map of the user location based on their location. See also Par. 8 which teaches that virtual items are created and displayed in based on a determined corresponding real world location. Examiner considers these stored virtual object locations to constitute “virtual geographic information.”); a compositing processing portion configured to display virtual objects on the real map information by superimposing virtual objects on a moving route of the user in the real world (See Par. 
	Further, Langseth teaches including a related information displaying portion configured to displaying on the virtual object, so as to be visually recognizable, text information (Fig. 7 and Par. 41). However, Langseth does not explicitly teach that the text information describes the geographical information in the real world corresponding to a display location of the virtual objects.
	Weerasinghe teaches an augmented reality display system with virtual objects on real world map imagery where text information describes the geographical information in the real world corresponding to a display location of the virtual objects (Fig. 2 and 
	It would be desirable to modify the system, program, and method of Langseth to include name address and distance information on the virtual objects as taught by Weerasinghe in order to help the user better locate the virtual game objects as they maneuver in the real world to play the game and assist them in manipulating the game objects better such as more easily locating the nearest goal to kick the ball to and what street address that goal is at.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include name address and distance information on the virtual objects as taught by Weerasinghe.

	In Reference to Claim 5
	Langseth teaches wherein graphics of the virtual display data transition depending on time day or game progress (Fig. 9 and Par. 39, 46 which teaches players can move virtual objects in an attempt to score goals. Where examiner considers moving the virtual objects a transition of the visual display data as broadly claimed).

Allowable Subject Matter
Claim 4 allowed.

Response to Arguments
Applicant’s arguments filed 02/22/2021 have been fully considered.
Regarding applicant arguments towards rejection under 35 U.S.C. 101. In light of applicant’s amendments to the claims and the improvement to technology described in Par. 5-6 of applicant’s specification, rejection of claims 1 and 3-5 under 35 U.S.C. 101 are withdrawn. 
However, Claim 2 still recites “a virtual map displaying program” which as described above covers signals per se. Although the claim now recites that the program is used by a processor, the claim itself is still directed to a program and thus is not directed to statutory subject matter. Applicant is encouraged to amend the claim to narrow the claim scope to only non-transitory embodiments. Rejection of claim 2 under 35 U.S.C. 101 has therefore been maintained.
Regarding applicant arguments directed towards rejection under 35 U.S.C. 102, new grounds of rejection have been provided to better address the new scope of amended claims 1-3 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715